Citation Nr: 0107873	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. C. G., M.D.




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran had active duty from January 1957 to December 
1958, and from December 1963 to January 1969.  

This case was received at the Board of Veterans' Appeals in 
December 2000.  On January 9, 2001, the case was sent to the 
Administrative Service by Board counsel for translation of 
documents.  The following day, the Board received additional 
evidence that had been received by the regional office (RO) 
in November 2000.  This evidence was associated with the 
claims folder.  In March 2001, the claims folder was returned 
to the Board member considering the case.  At that time, it 
was noted that, among the evidence received at the Board in 
January 2001 was a VA Form 9 dated November 22, 2000.  The 
veteran had checked the box next to "I want a BVA hearing at 
local VA office before a member, or members, of the BVA."

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should schedule a hearing before a 
traveling section of the Board in San 
Juan, Puerto Rico.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





